Bullard, J.,

delivered the opinion of the court.
The appellee moved the court to dismiss the appeal in this case, by written motion, filed by the clerk on the second day of the last term. That motion was not acted upon, because no business was transacted at that term. On the second day of the present term, the appellant moved for further time to *439bring up the transcript., and for a mandamus addressed to the judge, commanding him to certify the record. The defect is apparent, the file of papers purporting to be a transcript, is without the signature of the judge,
The provisions of the 900(h article of theCode of Practice, relates to cases, in which the appellant seeks to obtain from the judge a statement of facts, or his signature to bills of exception, and not to applications for time, and a mandamus to the judge aquo to complete the record.
At any time before or at the argument of the cause, the appellant may obtain further time,and a mandamus tí the judge a quo to complete and bring up the record'. Time is given until the next term to complete and file the record.
This motion on the part of the appellant is opposed, on the ground, that according to article 900 of the Code of Practice, it should have been made on the first day of the term. We are of opinion, that that article relates only to cases in which the party wishing to appeal, seeks the aid of this court, to obtain from- the judge a statement of facts, or his signature to bills of exceptions, taken during the trial below, and not to a case like the present, where the only object is to obtain a certified copy of the record and proceedings. Article 898, gives to the appellant a right to have a defect in the transcript corrected, even if the defect should be discovered at the time of the argument. Nothing shows that the defect in this case, is attributable to the fault of the appellant.
The motion to dismiss, is therefore, overruled, and it is 3 ordered, that time be given to the appellant until the next term of the court, to bring up a transcript; and it is further ordered, that a mandamus issue, commanding the judge of the Court of Probates for the parish of Carroll, to certify the same according to law.